 OREGON LABOR-MANAGEMENT RELATIONS BOARDSwift& Company,Inc.andLocal 529,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Petitioner.Case 3-RC-3992.FEBRUARY17,1967SUPPLEMENTAL DECISION AND DIRECTIONOF ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND ZAGORIA17confusion and delay in the conduct of representationproceedings.Accordingly,we find that theEmployer'sexceptionsraisenomaterialorsubstantial issue of fact or law which would warrantreversal of the Regional Director's findings andrecommendations, which we hereby adopt.ORDERIT ISHEREBY ORDEREDthattheelectionconducted on August 29, 1966, be and it hereby is,set aside.[Text of Second Direction of Election omitted frompublication.] 3On December 9, 1966, the National LaborRelations Board issued its Decision and Direction,'directing the Regional Director for Region 3 to openand count the challenged ballot in the above-entitledproceedingandreservingdecisiononthePetitioner's objection to the election. Thereafter, theRegionalDirectoropenedandcounted thechallenged ballot and issued a revised tally of ballotswhich showed that two ballots were cast for, and twowere against, the Petitioner, thus resulting in nomajority for the Petitioner. Therefore, in accordancewith the Board's original Decision and Direction, theRegional Director, under date of December 16,1966,returned the proceeding to the National LaborRelations Board for determination of the Employer'sexceptions to the Regional Director's report whichrecommended that the Petitioner's objection besustained.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.In his report, the Regional Director found that theEmployer had refused to submit the eligibility listcontaining the names and addresses of all eligiblevoters,as required by the Board's decision inExcelsiorUnderwear Inc.,156NLRB 1236. Hetherefore found merit to Petitioner's objection basedon such refusal and recommended that the electionbe set aside and a new election directed. In itsexceptions,theEmployer contends that thePetitioner has ample means of communicating withthe few employees in theunitand that, therefore,there was no need for the list in this case. We do notagree.As the Board stated inExcelsior,"evenassuming the availability of other avenues by whicha unionmightbe able to communicate withemployees,we may properly require employerdisclosure of employee names and addresses so as toinsurethe opportunity of all employees to be reachedby all parties in the period immediately preceding arepresentation election."2Moreover, we see nojustification for permitting employers to decide forthemselves in each case whether a "need" for thelistexists.Such a policy could result only inNot published in NLRB volumesiExcelsiorUnderwear Inc , supra, Crane Packing Co ,160'NLRB 1643An election eligibility list,containing the names andaddresses of all the eligible voters, must be filed by the Employerwith the Regional Director for Region 3 within 7 days after thedate of issuance of the Notice of Second Election by the RegionalDirector The Regional Director shall make the list available to allparties to the election No extension of time to file this list shall begranted by the Regional Director except in extraordinarycircumstances Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objectionsare filed ExcelsiorUnderwear Inc ,156 NLRB 1236Oregon Labor-Management Relations BoardandMarvin B. KnutsonandLane-Coos-Curry-DouglasCountiesBuildingandConstruction Trades Council.Case AO-99.February 17, 1967ADVISORY OPINIONThisisa petitionfiledby the Oregon Labor-Management Relations Board, herein called theState Board, for an Advisory Opinion in conformitywith Sections 102.98 and 102.99 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended.In pertinent part, the petition alleges as follows:1.There is presently pending before the StateBoard a representation (RM) petition (Case 7-66)involvingMarvin B. Knutson, herein called theEmployer, and Lane-Coos-Curry-Douglas CountiesBuilding and Construction Trades Council, hereincalled the Union. The petition was filed by theEmployer and a hearing was thereafter held beforethe State Board to develop facts regarding thenature of the Employer's business and his commercedata.The transcript of that hearing and relevantexhibits accompanied and were made part of thepetition before us.163 NLRB No. 6163 NLRB No. 10